Title: To Thomas Jefferson from John Peter Van Ness, 5 July 1806
From: Van Ness, John Peter
To: Jefferson, Thomas


                        
                            Sir
                            
                            July 5. 1806—
                        
                        I take the liberty of sending you by the Bearer two worms which I took this afternoon on a lombardy poplar
                            tree standing on dry ground that answers, I think, very well (although the colour of the same worm is variegated and the
                            shades of the two are different from each other) the description of the reptile, said to be poisenous, which infests those
                            ornamental trees.—As this subject has lately excited some speculation, I supposed it would be gratifying to you to observe
                            the worm particularly; and therefore trouble you with this communication which I beg you will be so obliging as to excuse—
                  
                            With the greatest respect I am, Sir, your obedt. Servt.
                        
                            John P Van Ness
                            
                        
                        
                            N.B. A description is enclosed—
                        
                    